891 F.2d 290
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.HOWELL CORPORATION;  Lake Coal Company, Inc., Plaintiffs-Appellees,Eugene B. Wilshire, Jr., Attorney-Appellee,v.John J. INNES, Defendant,Ronald G. Polly, Movant-Appellant.
No. 89-6399.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1989.

Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
Ronald G. Polly, an attorney/non-party in the actions pending in district court, appeals a district court order affirming a magistrate's order which denied 1) his motion to impose sanctions under Fed.R.Civ.P. 11 and 26, 2) a motion to quash his deposition subpoena and a subpoena duces tecum, and 3) a motion for a protective order.   A previous appeal from a similar order was dismissed at oral argument for lack of jurisdiction.  (Case No. 88-5801).


2
This Court has held generally that discovery orders are not final, appealable orders.   United States v. James T. Barnes and Co., 758 F.2d 146 (6th Cir.1985) (subpoena duces tecum );   Butcher v. Bailey, 753 F.2d 465, 471 (6th Cir.), cert. dismissed, 473 U.S. 925 (1985) (order for production of documents);   Dow Chemical Co. v. Taylor, 519 F.2d 352 (6th Cir.), cert. denied, 423 U.S. 1033 (1975) (order to answer interrogatory).   See also Kaufman v. Edelstein, 539 F.2d 811, 814 (2d Cir.1976) (non-party witness may not appeal denial of motion to quash subpoena until witness has subjected himself to contempt).   The denial of the motion for sanctions does not compel a different conclusion in this case.   See Haskell v. Washington Township, --- F.2d ----, No. 89-3857 (6th Cir.  Dec. 6, 1989) (denial of Rule 11 sanctions not appealable).


3
It is therefore ORDERED that this appeal is dismissed sua sponte for lack of a final, appealable order.   Rule 9(b)(1), Local Rules of the Sixth Circuit.